DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims  11-18 objected to because of the following informalities: dependent  claims 11-18 are recite “the method” and depending on  claim 10, claim 10 is a non-transitory computer readable medium .  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18  provisionally rejected on the ground of nonstatutory double patenting over claims 1-18  of copending Application No. 16/993,984 This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:  
16/993,881
16/993,984
1. A method for generating a win probability, the method comprising: 
determining, by a computer, a first data set, wherein the first data set comprises a wager from a user on an event;
 receiving, by the computer, a second data set, wherein the second data set comprises data of the event; 
comparing, by the computer, the first and second data sets to a predetermined win probability model;
 calculating, by the computer, a win probability of the wager based on the predetermined win probability model; and 

displaying the win probability to the user.
1. A method for determining an expected value of a portfolio of wagers, the method comprising: 
determining, by a computer, a first wager data set corresponding to a first category of wagers on an event and a second wager data set corresponding to a second categories of wagers on the event; 

receiving, by the computer, a third data set comprising game data of the event; 

calculating, by the computer, a first win probability of the first wager data set based on a first win probability model and the third data set; 
calculating, by the computer, a second win probability of the second wager data set based on a second win probability model and the third data set; 
determining an expected value of the first and second wager data sets based on the first win probability and the second win probability.



Although the claims at issue are not identical, they are not patentably distinct from each other because: though the wording are different, the limitation carried are either inherently implied or would have been obvious to one of ordinary skill in the art.  16/993881 recites first data set comprising wager.  One of ordinary skill in the art would have contemplated that the act of determining would include a “category of the wager”  since the data set must have been categories  form the received data .   16/993881 differ with the co-pending application at the step of displying the win probability to the user.  16/993881’s another major difference in langue by lacking of the step of determining an expected value of the first and second wager data set based on first win probability and the second wing probability.   This omitted step however is deemed as irrelevant in the  inventive concept as it does not participate and/or linked to other steps in a patentable manner. Further, it is widely known in the art that, in order to effectively preserve record for future reference and/or problem diagnostics, logging of communication is merely a routine work contemplatable by one of ordinary skill in the art.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: The claims 1-9 are a method and claims 10-18 are a medium . Thus, each
independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.
However, the claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A- Prong 1: Independent claims (1 and 10) recite the limitation of determining  a first data set, wherein the first data set comprises a wager from a user on an event, comparing,  the first and second data sets to a predetermined win probability model, calculating,   a win probability of the wager based on the predetermined win probability model and displying the win probability to the user.  The determining limitations, as drafted is a process that under its broadest reasonable  interpretation, covers the performance of the limitation in mined but for the recitation of generic computer components.  This is other than reciting “by the computer”  , nothing in the claimed elements precludes the set from practically being performed in the mind.
For example, but for the “by the computer” language, the claims encompasses a user simply comparing the first data set includes  a wager in his/her mind.  The mere nominal recitation of  a generic computer does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.   The comparing  limitations, as drafted is a process that under its broadest reasonable  interpretation, covers the performance of the limitation in mind but for the recitation of generic computer components.  This is other than reciting “by the computer”  , nothing in the claimed elements precludes the set from practically being performed in the mind.
For example, but for the “by the computer” language, the claims encompasses a user simply comparing the received first and second data sets to a predetermined win probability model in his/her mind.  The mere nominal recitation of  a generic computer does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.  
The calculating  limitations, as drafted is a process that under its broadest reasonable  interpretation, covers the performance of the limitation in mind but for the recitation of generic computer components.  This is other than reciting “by the computer”  , nothing in the claimed elements precludes the set from practically being performed in the mind. For example, but for the “by the computer” language, the claims encompasses a user simply comparing the received first and second data sets to a predetermined win probability model in his/her mind.  The mere nominal recitation of  a generic computer does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.  

Step 2A- Prong 2: The claim recites two additional elements: receiving  a second data set  and that a computer  performs the determining, comparing ,  calculating and displying step. 
The receiving  step is recited at a high level of generality (i.e., as a general means of gathering event data for use in the determination, calculation and comparison steps ), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The computer  that performs the determination, calculating and comparison steps  is also recited at a high level of generality, and merely automates the determination, calculating  and  comparison steps for displying the information to a user. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the computer). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are  directed to the abstract idea.

Step 2B:   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application
at Step 2A or provide an inventive concept in Step 2B.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the receiving step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the computer  is anything other than a generic, off the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claim, and thus they are ineligible.
Dependent claims 2-9, and 11-18, these claims recite limitation that further defines the same abstract idea noted in claims 1 and 10.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reasons given above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Merati (US Pub., No., 2017/0243438 A1) in view of Aronson et al (US Pub., No., 2017/0372561 A1)   



With respect to claim 1, Merati teaches a method for generating a win  probability(paragraph [0066], discloses using historical data and statistical analysis that generates odds with higher win probabilities), the method comprising: 

 receiving, by the computer, a second data set, wherein the second data set comprises data of the event (paragraph [0037] discloses odds may be set using detailed data, statistics and historical information about past events related to the further events, such as player statistics, team statistics etc., [second data set], paragraph [0049], discloses receiving information associated with each further event .., OMS 102 may identify event and calculates…,  and paragraph [0051], discloses the wagering information associated with one or more future events and may organize this information based on event , event type event location .., information received from OMS 102..); 

comparing, by the computer, the first and second data sets to a predetermined win probability model (paragraph [0052], discloses  comparing the wagering information to one or more sets of pre-stored wagering information store in an associated member or databased . For example, pre-stored wagering information may indict that the maximum wagering limit for any wagering is limit ..); and 

calculating, by the computer, a win probability of the wager based on the predetermined win probability model (paragraph [0066], discloses using historical data and statistical analysis that generates odds with higher win probabilities and implement arbitrage with other books, a wagering fund associated with WEF 112 for example could take calculated risk and product above average returns  ..). 

Merati teaches the above elements including  receiving a first data set, wherein the first data set comprises a wager from a user on an event (paragraph [0051], discloses the wagering information associated with one or more future events and may organize this information based on event , event type event location .., information received from OMS 102 and paragraph [0068], discloses processor 200 may receive from LODS 104 or OMS 102 wagering odds that team A is a 2-to-1 favorite win against team favorite to win against team B and, in response, processor 200 may seed the total wagers placed for team A, as stored in by the data record, in
an amount of $50 and seed the total wagers for team B in an amount of $100. In another example, if the wagering odds comprise a point spread, and team A is favorite to win by 10) and win probability to the user (paragraph [0066], disclose statically analysis that generated odds with higher win probability ).  Merati failed to explicitly teach the corrosinding received the wagering information associated with one or more future events and may organize this information based on event , event type event location is determined and the corresponding generated win probability is displayed to the user.  
However, Aronson determining, by a computer, a first data set, wherein the first data set comprises a wager from a user on an event (paragraph [0043], discloses using a processor to query results data in databased 172 to determine the odds of the outcome [first data set] represented by the wager result); and  displaying the win probability to the user   (paragraph [0032], discloses these predicted rankings may be assisted by displying to the user pre-event ranking based on the probability of each participant finishing  with the heights ranking and paragraph [0050], discloses the user interface at 200, may be configured  to display table 208 with optional initial ranking calculated by the processor).    Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for received  wagering information associated with one or more future events and may organize this information based on event , event type event location .., information received from OMS 102 and generated win probability of Merati with determining the odds of the outcome [first data set] represented by the wager result and display table 208 with optional based on  initial ranking of Aronson in order  to include in the wager result for each participant in each event where the final ranking and predicted ranking match, and a second identifier (paragraph [0043]).


	With respect to claim 2, Merati in view of Aronson teaches elements of claim 1, furthermore, Merati teaches the method  wherein the data of the event comprises real-time data of a game(paragraph [0031], discloses wagering odds on substantially real-time based to a LODS  and paragraph [0046], discloses offer new wagering opportunities to  punters , such as real-time , in-gam best and best relating to event occurring in jurisdiction..)).  
With respect to claim 3, Merati in view of Aronson teaches elements of claim 1, furthermore, Merati teaches the method   further comprising:  updating the second data set and calculating an updated win probability of the model based on the updated second data set (paragraph [0042], discloses frequently-updated data content …., and paragraph [0058], discloses modify the wagering odds for the future  event listed in ..)  


With respect to claim 3, Merati in view of Aronson teaches elements of claim 3, furthermore, Merati teaches the method  wherein the second data set is updated in real-time with the event(paragraph [0031], discloses wagering odds on substantially real-time based to a LODS  and paragraph [0046], discloses offer new wagering opportunities to  punters , such as real-time , in-gam best and best relating to event occurring in jurisdiction, paragraph [0042], discloses frequently-updated data content …., and paragraph [0058], discloses modify the wagering odds for the future  event listed in ..)  
With respect to claim 6, Merati in view of Aronson teaches elements of claim 5, furthermore, Merati teaches the method  wherein the second data set is updated at a predetermined time interval(paragraph [0051], discloses the wagers are received or at predetermined time intervals, such as every 15 minutes).  
With respect to claim 6, Merati in view of Aronson teaches elements of claim 3, furthermore, Merati teaches the method further comprising: determining a predetermined event has occurred in the game based on the updated second data set(paragraph [0046], discloses as real-time, in-game bets and bets relating to events occurring in jurisdiction other than where the an LBS 106 is located..); and
 wherein the calculating the updated win probability occurs after determining the predetermined event has occurred (paragraph [0066], disclose statically analysis that generated odds with higher win probability and paragraph [0071], discloses pre-established threshold from the 2-to-1 probability factor, each time the threshold are hit process 200 automatically makes an adjustment or sent an operator to an operator to provide input .., to make adjustment..).  

With respect to claim 7, Merati in view of Aronson teaches elements of claim 1, including one or more books, each relating to a particular wagering opportunity punter account information,  account balances etc., (paragraph [0046]).  Merati failed to explicitly teaches the corresponding account  determined based on the received first data set comprising one or more wagers from user account.

However, Aronson  teaches the method wherein the determining the first data set comprises receiving one or more wagers from a user account of the user(paragraph [0094], discloses an account management terminal 832 .., conjured to scan an accept currency.., manage the collection and payment of wagers and prizes to the user’s account .., ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filling of the clamed invention for each relating to a particular wagering  opportunity punter account information, account balance of Merati with managing the collection and payment of wager account prices to the user account or Aronson in order to maintain in account management database (see Aronson, paragraph [0094]).

With respect to claim 8, Merati in view of Aronson teaches elements of claim 1, furthermore, Merati teaches the method  wherein the predetermined win probability model comprises an algorithm based on a historical game data set and a historical betting data set (paragraph [0033], discloses betting whereby the favorite team must win by a spread of point.. paragraph [0037], discloses historical information about past event and paragraph [0038], discloses betting limits).  

With respect to claim 9, Merati in view of Aronson teaches elements of claim8, furthermore, Merati teaches the method wherein the algorithm is determined based on a correlation of a game characteristic and a wager outcome(paragraph [0034], disclose an outcome is binary i.e.., something will either happened or not ..).
With respect to claim 10, Merati teaches a non-transitory computer readable medium having stored thereon software instruction that when execut4d by a processor, cause the processor to generate a win probability of a wager paragraph [0066], discloses using historical data and statistical analysis that generates odds with higher win probabilities), by executing steps comprising

  receiving, by the computer, a second data set, wherein the second data set comprises data of the event (paragraph [0037] discloses odds may be set using detailed data, statistics and historical information about past events related to the further events, such as player statistics, team statistics etc., [second data set], paragraph [0049], discloses receiving information associated with each further event .., OMS 102 may identify event and calculates…,  and paragraph [0051], discloses the wagering information associated with one or more future events and may organize this information based on event , event type event location .., information received from OMS 102..); 

comparing, by the computer, the first and second data sets to a predetermined win probability model (paragraph [0052], discloses  comparing the wagering information to one or more sets of pre-stored wagering information store in an associated member or databased . For example, pre-stored wagering information may indict that the maximum wagering limit for any wagering is limit ..); and 

calculating, by the computer, a win probability of the wager based on the predetermined win probability model (paragraph [0066], discloses using historical data and statistical analysis that generates odds with higher win probabilities and implement arbitrage with other books, a wagering fund associated with WEF 112 for example could take calculated risk and product above average returns  ..). 

Merati teaches the above elements including  receiving a first data set, wherein the first data set comprises a wager from a user on an event (paragraph [0051], discloses the wagering information associated with one or more future events and may organize this information based on event , event type event location .., information received from OMS 102 and paragraph [0068], discloses processor 200 may receive from LODS 104 or OMS 102 wagering odds that team A is a 2-to-1 favorite win against team favorite to win against team B and, in response, processor 200 may seed the total wagers placed for team A, as stored in by the data record, in
an amount of $50 and seed the total wagers for team B in an amount of $100. In another example, if the wagering odds comprise a point spread, and team A is favorite to win by 10) and win probability to the user (paragraph [0066], disclose statically analysis that generated odds with higher win probability ).  Merati failed to explicitly teach the corrosinding received the wagering information associated with one or more future events and may organize this information based on event , event type event location is determined and the corresponding generated win probability is displayed to the user.  
However, Aronson determining, by a computer, a first data set, wherein the first data set comprises a wager from a user on an event (paragraph [0043], discloses using a processor to query results data in databased 172 to determine the odds of the outcome [first data set] represented by the wager result); and  displaying the win probability to the user   (paragraph [0032], discloses these predicted rankings may be assisted by displying to the user pre-event ranking based on the probability of each participant finishing  with the heights ranking and paragraph [0050], discloses the user interface at 200, may be configured  to display table 208 with optional initial ranking calculated by the processor).    Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for received  wagering information associated with one or more future events and may organize this information based on event , event type event location .., information received from OMS 102 and generated win probability of Merati with determining the odds of the outcome [first data set] represented by the wager result and display table 208 with optional based on  initial ranking of Aronson in order  to include in the wager result for each participant in each event where the final ranking and predicted ranking match, and a second identifier (paragraph [0043]).


	With respect to claim 11, Merati in view of Aronson teaches elements of claim 10, furthermore, Merati teaches the method  wherein the data of the event comprises real-time data of a game(paragraph [0031], discloses wagering odds on substantially real-time based to a LODS  and paragraph [0046], discloses offer new wagering opportunities to  punters , such as real-time , in-gam best and best relating to event occurring in jurisdiction..)).  
With respect to claim 12, Merati in view of Aronson teaches elements of claim 10, furthermore, Merati teaches the method   further comprising:  updating the second data set and calculating an updated win probability of the model based on the updated second data set (paragraph [0042], discloses frequently-updated data content …., and paragraph [0058], discloses modify the wagering odds for the future  event listed in ..)  

With respect to claim 13, Merati in view of Aronson teaches elements of claim 12, furthermore, Merati teaches the method  wherein the second data set is updated in real-time with the event(paragraph [0031], discloses wagering odds on substantially real-time based to a LODS  and paragraph [0046], discloses offer new wagering opportunities to  punters , such as real-time , in-gam best and best relating to event occurring in jurisdiction, paragraph [0042], discloses frequently-updated data content …., and paragraph [0058], discloses modify the wagering odds for the future  event listed in ..)  
With respect to claim 14, Merati in view of Aronson teaches elements of claim 12, furthermore, Merati teaches the method  wherein the second data set is updated at a predetermined time interval(paragraph [0051], discloses the wagers are received or at predetermined time intervals, such as every 15 minutes).  
With respect to claim 15, Merati in view of Aronson teaches elements of claim 12, furthermore, Merati teaches the method further comprising: determining a predetermined event has occurred in the game based on the updated second data set(paragraph [0046], discloses as real-time, in-game bets and bets relating to events occurring in jurisdiction other than where the an LBS 106 is located..); and
 wherein the calculating the updated win probability occurs after determining the predetermined event has occurred (paragraph [0066], disclose statically analysis that generated odds with higher win probability and paragraph [0071], discloses pre-established threshold from the 2-to-1 probability factor, each time the threshold are hit process 200 automatically makes an adjustment or sent an operator to an operator to provide input .., to make adjustment..).  

With respect to claim 16, Merati in view of Aronson teaches elements of claim 10, including one or more books, each relating to a particular wagering opportunity punter account information,  account balances etc., (paragraph [0046]).  Merati failed to explicitly teaches the corresponding account  determined based on the received first data set comprising one or more wagers from user account.

However, Aronson  teaches the method wherein the determining the first data set comprises receiving one or more wagers from a user account of the user(paragraph [0094], discloses an account management terminal 832 .., conjured to scan an accept currency.., manage the collection and payment of wagers and prizes to the user’s account .., ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filling of the clamed invention for each relating to a particular wagering  opportunity punter account information, account balance of Merati with managing the collection and payment of wager account prices to the user account or Aronson in order to maintain in account management database (see Aronson, paragraph [0094]).

With respect to claim 17, Merati in view of Aronson teaches elements of claim 10, furthermore, Merati teaches the method  wherein the predetermined win probability model comprises an algorithm based on a historical game data set and a historical betting data set (paragraph [0033], discloses betting whereby the favorite team must win by a spread of point.. paragraph [0037], discloses historical information about past event and paragraph [0038], discloses betting limits).  

With respect to claim 18, Merati in view of Aronson teaches elements of claim 17, furthermore, Merati teaches the method  wherein the algorithm is determined based on a correlation of a game characteristic and a wager outcome(paragraph [0034], disclose an outcome is binary i.e.., something will either happened or not ..).





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682